Case 1:19-cv-00874-RBJ-MEH Document 342 Filed 01/27/21 USDC Colorado Page 1 of 5




                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLORADO


    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

                                   Plaintiffs,          Case No. 19-cv-00874-RBJ-MEH
                            v.

    CHARTER COMMUNICATIONS, INC.,

                                   Defendant.

                                 STIPULATED MOTION FOR APPROVAL OF THE
                                      REMOTE DEPOSITION PROTOCOL

             Pursuant to Rule 29(a) and Rule 30(b)(4) of the Federal Rules of Civil Procedure, Plaintiffs

   Warner Records Inc., Atlantic Recording Corporation, Bad Boy Records LLC, Elektra

   Entertainment Group Inc., Fueled By Ramen LLC, Lava Records LLC, Maverick Recording

   Company, Nonesuch Records Inc., The All Blacks U.S.A., Inc., Warner Music Inc., Warner

   Records/SIRE Ventures LLC, WEA International Inc., Warner Chappell Music, Inc., Warner-

   Tamerlane Publishing Corp., W Chappell Music Corp. d/b/a WC Music Corp., W.C.M. Music

   Corp., Unichappell Music Inc., Rightsong Music Inc., Cotillion Music, Inc., Intersong U.S.A., Inc.,

   Sony Music Entertainment, Arista Music, Arista Records LLC, 2 LaFace Records LLC, Provident

   Label Group, LLC, Sony Music Entertainment US Latin, The Century Family, Inc., Volcano

   Entertainment III, LLC, Zomba Recordings LLC, Sony/ATV Music Publishing LLC, EMI Algee

   Music Corp., EMI April Music Inc., EMI Blackwood Music Inc., Colgems-EMI Music Inc., EMI

   Consortium Music Publishing Inc. d/b/a EMI Full Keel Music, EMI Consortium Songs, Inc.,

   individually and d/b/a EMI Longitude Music, EMI Entertainment World Inc. d/b/a EMI Foray

   Music, EMI Feist Catalog Inc., EMI Miller Catalog Inc., EMI Mills Music, Inc., EMI Unart

   Catalog Inc., EMI U Catalog Inc., Famous Music LLC, Jobete Music Co. Inc., Stone Agate Music,

   03319-00007/12527262.5                            -1-
Case 1:19-cv-00874-RBJ-MEH Document 342 Filed 01/27/21 USDC Colorado Page 2 of 5




   Screen Gems-EMI Music Inc., Stone Diamond Music Corp., UMG Recordings, Inc., Capitol

   Records, LLC, Universal Music Corp., Universal Music – MGB NA LLC, Universal Music

   Publishing Inc., Universal Music Publishing AB, Universal Music Publishing Limited, Universal

   Music Publishing MGB Limited, Universal Music – Z Tunes LLC, Universal/Island Music

   Limited, Universal/MCA Music Limited, Universal/MCA Music Publishing Pty. Limited, Music

   Corporation of America, Inc., PolyGram Publishing, Inc., and Songs of Universal, Inc.

   (collectively “Plaintiffs”) and Defendant Charter Communications, Inc. (“Defendant” or

   “Charter”), jointly request that the Special Master issue an order approving the terms of their

   attached Stipulated Remote Deposition Protocol. Ex. A.

        1.             Certification Pursuant to D. Colo. L. Civ. R. 7.1: Counsel for Charter and

   Plaintiffs have conferred via email regarding this Motion.

        2.             At this time, both parties have agreed to conduct certain depositions remotely, have

   agreed upon the means by which they will conduct the remote depositions, and wish to

   memorialize their attached agreement. See Ex A.

             WHEREFORE the parties jointly request that the Special Master issue the attached

   Proposed Order Approving the Remote Deposition Protocol.

   Dated: January 27, 2021                                   Respectfully submitted,

    /s/ Jonathan M. Sperling_________________                 /s/ Andrew H. Schapiro_________________
    Jonathan M. Sperling                                      Andrew H. Schapiro
    COVINGTON & BURLING LLP                                   Allison Huebert
    The New York Times Building                               QUINN EMANUEL URQUHART &
    620 Eighth Avenue                                         SULLIVAN, LLP
    New York, NY 10018-1405                                   191 N. Wacker Drive, Suite 2700
    Telephone: (212) 841-1000                                 Chicago, IL 60606
    jsperling@cov.com                                         (312) 705-7400 (telephone)
                                                              (312) 705-7401 (facsimile)
                                                              E-mail: andrewschapiro@quinnemanuel.com
                                                              E-mail: allisonhuebert@quinnemanuel.com

   03319-00007/12527262.5                              -2-
Case 1:19-cv-00874-RBJ-MEH Document 342 Filed 01/27/21 USDC Colorado Page 3 of 5




    Mitchell A. Kamin                            Charles K. Verhoeven
    Neema T. Sahni                               David Eiseman
    COVINGTON & BURLING LLP                      Linda Brewer
                                                 QUINN EMANUEL URQUHART &
    1999 Avenue of the Stars, Suite 3500         SULLIVAN, LLP
    Los Angeles, CA 90067-4643                   50 California Street, 22nd Floor
    Telephone: (424) 332-4800                    San Francisco, CA 94111
    mkamin@cov.com                               (415) 875-6600 (telephone)
    nsahni@cov.com                               (415) 875-6700 (facsimile)
                                                 E-mail:
    Janette L. Ferguson, Esq.                    charlesverhoeven@quinnemanuel.com
                                                 E-mail: davideiseman@quinnemanuel.com
    Benjamin M. Leoni, Esq.                      E-mail: lindabrewer@quinnemanuel.com
    LEWIS BESS WILLIAMS & WEESE, P.C.
    1801 California Street, Suite 3400           Todd Anten
    Denver, CO 80202                             Jessica Rose
    Telephone: (303) 861-2828                    QUINN EMANUEL URQUHART &
    jferguson@lewisbess.com                      SULLIVAN, LLP
                                                 51 Madison Ave, 22nd floor
    bleoni@lewisbess.com                         New York, NY 10010
                                                 (212) 849-7000 (telephone)
    Matthew J. Oppenheim                         (212) 849-7100 (facsimile)
    Scott A. Zebrak                              E-mail: toddanten@quinnemanuel.com
    Jeffrey M. Gould                             E-mail: jessicarose@quinnemanuel.com
    OPPENHEIM + ZEBRAK, LLP
    4530 Wisconsin Ave. NW, 5th Floor            Jennifer A. Golinveaux
    Washington, DC 20016                         WINSTON & STRAWN LLP
    Telephone: (202) 621-9027                    101 California Street, 35th Floor
    matt@oandzlaw.com                            San Francisco, CA 94111-5840
    scott@oandzlaw.com                           (415) 591-1506 (telephone)
                                                 (415) 591-1400 (facsimile)
    Counsel for Plaintiffs                       E-mail: jgolinveaux@winston.com

                                                 Michael S. Elkin
                                                 Thomas Patrick Lane
                                                 Seth E. Spitzer
                                                 WINSTON & STRAWN LLP
                                                 200 Park Avenue
                                                 New York, NY 10166
                                                 (212) 294-6700 (telephone)
                                                 (212) 294-4700 (facsimile)
                                                 E-mail: melkin@winston.com
                                                 E-mail: tlane@winston.com
                                                 E-mail: sspitzer@winston.com
                                                 Erin R. Ranahan
                                                 WINSTON & STRAWN LLP
                                                 333 S. Grand Avenue
                                                 Los Angeles, CA 90071
                                                 (213) 615-1933 (telephone)
                                                 (213) 615-1750 (facsimile)
                                                 E-mail: eranahan@winston.com


   03319-00007/12527262.5                  -3-
Case 1:19-cv-00874-RBJ-MEH Document 342 Filed 01/27/21 USDC Colorado Page 4 of 5




                                            Craig D. Joyce
                                            Fairfield and Woods, P.C.
                                            1801 California Street, Suite 2600
                                            Denver, Colorado 80202
                                            (303) 830-2400 (telephone)
                                            (303) 830-1033 (facsimile)
                                            E-mail: cjoyce@fwlaw.com

                                            Counsel for Defendant
                                            Charter Communications, Inc.




   03319-00007/12527262.5             -4-
Case 1:19-cv-00874-RBJ-MEH Document 342 Filed 01/27/21 USDC Colorado Page 5 of 5




                                   CERTIFICATE OF SERVICE
             I HEREBY CERTIFY that on January 27, 2021 I caused the foregoing document and all

   supporting materials thereto to be served on the Special Master by email.

                                                                      /s/ Grace Chang___________
                                                                      Grace Chang




   03319-00007/12527262.5                         -5-
